DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second rated course".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-16 are rejected for incorporating the above errors from their respective parent claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-16 are drawn to a method (process).
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract idea of a mental process and/or a mathematical concept.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 1 as exemplary: 

1.	A method comprising:
obtaining performance equivalences (PEQs) of a first rated course including a track equivalent time of running on the first rated course (mental process & mathematical concept: a person, in their mind, can calculate an equivalence by comparing and manipulating runner and course data; alternatively, this limitation can also be construed as gathering data that already exists);
obtaining a goal time of running the second rated course based on performance of running the first rated course which includes the track equivalent time (mental process & mathematical concept: a person, in their mind, can calculate a goal time using runner and course data; alternatively, this limitation can also be construed as gathering data that already exists); and
providing pace targets for the second rated course using the track equivalent time and the goal time such that the pace targets cumulatively add up to be an overall goal time of the second rated course (mental process: a person, in their mind, can determine what times are needed to meet the target…i.e. calculating that a runner would need to run 500m every 2 minutes to meet the goal of 5000m in 20 minutes).

Under broadest reasonable interpretation, independent claim 1 covers the performance of the limitations in the mind and/or mathematical concepts.
The second prong of Step 2A, asks whether the claim recites additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claim 1 does not recite any additional elements and therefore the lack of any additional elements does not add any meaningful limitation to the abstract idea.

Step 2B: 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concept, i.e. significantly more. Independent claim 1 does not include additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above, the claim lacks any additional elements and does not add any meaningful limitation to the abstract idea. Further, some of the claim limitations could be considered insignificant extra solution activity due to being activity that is well-understood, routine and conventional. Specifically:
gather[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
manipulat[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]

The combination of additional elements adds nothing that is not already present when considered separately. Therefore, the claims recite an abstract idea without significantly more.

Dependent claims
Claims 2-16 inherit the same abstract idea as claim 1.
Claims 2-16 recite similar additional comparing, providing, determining, obtaining, and various mathematical calculation limitations that, under their BRI, fall within the mental process/mathematical concept grouping(s) of abstract ideas and/or are additional elements that are generically recited (i.e. generic computer elements of claims 15 and 16), and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer/device and merely using a computer/device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker (US 2006/0281062 A1).
Regarding claim 1, Tucker discloses s method comprising:
obtaining performance equivalences (PEQs) of a first rated course including a track equivalent time of running on the first rated course (see par. [0001], Course ratings will enable performances on any rated course to be objectively compared to those on any other rated course, or converted to a common denominator, e.g., an equivalent track time);
obtaining a goal time of running the second rated course based on performance of running the first rated course which includes the track equivalent time (see par. [0056], Track equivalence tables tell us that if an athlete can run a race at one track distance in a certain time, he/she should be able (within a statistically valid margin) to run another track race distance in a certain other time); and
providing pace targets for the second rated course using the track equivalent time and the goal time such that the pace targets cumulatively add up to be an overall goal time of the second rated course (see par. [0041], Speed is controlled by programming a countdown timer watch to sound a beep at the exact sec/50 m speed each runner is to run. If using other distances, the beep or other notification will be provided accordingly. Have subjects adjust their pace so they arrive at the 50 meter marks simultaneously with the pre set beep).

Regarding claim 2, Tucker discloses wherein the PEQs produce a time differential of a track equivalent time of running the first rated course and the goal time or selected performance level of the second rated course (see par. [0056], Track equivalence tables tell us that if an athlete can run a race at one track distance in a certain time, he/she should be able (within a statistically valid margin) to run another track race distance in a certain other time).

Regarding claim 3, Tucker discloses wherein the pace targets comprise split times per a selected segment of the second rated course (see par. [0041], Speed is controlled by programming a countdown timer watch to sound a beep at the exact sec/50 m speed each runner is to run. If using other distances, the beep or other notification will be provided accordingly. Have subjects adjust their pace so they arrive at the 50 meter marks simultaneously with the pre set beep).

Regarding claim 5, Tucker discloses wherein the goal time is a time in which the runner is capable of running on the second rated course based on the PEQs of the first rated course (see par. [0056], Track equivalence tables tell us that if an athlete can run a race at one track distance in a certain time, he/she should be able (within a statistically valid margin) to run another track race distance in a certain other time).

Regarding claim 6, Tucker discloses a time differential based on a difference between the track equivalent time and the goal time, which produces the pace targets (see par. [0024], By way of example, if an athlete averages 15:30 for several 5 k races on a track, then runs 16:30 on a system measured cross country course in roughly the same weather conditions, then the course difficulty rating is a 6.45. This is calculated by taking the percentage difference between the average time of 15:30 and that of the system measured course of 16:30, which results in 6.45%, e.g., the percentage increase of 990 seconds above 930 seconds).

Regarding claim 7, Tucker discloses wherein the first rated course and the second rated course are rated by comparisons of energy cost on precision measured courses (see par. [0022],  allows energy comparisons to be accomplished directly from tests on the track and course).

Regarding claim 8, Tucker discloses wherein the comparisons of energy costs are combined with the track equivalent time and the goal time to calculate individual course segment energy costs (see par. [0053], Energy costs from course tests, reflected as a percentage above that subject's track test will be the course rating. For example, a course rating of 4.99%, for example, means that it took, on average, 4.99% more energy (usually reflected in kcals) for those subjects tested to run on a given course than it took them to run at the same speed for the same distance on a track).

Regarding claim 9, Tucker discloses providing an overall course performance energy matrix multiplier comprising:
F=Kcals÷(T×HR),
where F is a course difficulty identifying Factor/multiplier; Kcals is monitor estimated energy used by a runner in Kilocalories, for an entire run; T is Time of an entire test run in minutes and fraction of minutes; and HR is average Heart Rate of the entire test run (see par. [0053], For example, a course rating of 4.99%, for example, means that it took, on average, 4.99% more energy (usually reflected in kcals) for those subjects tested to run on a given course than it took them to run at the same speed for the same distance on a track; also see par. [0052], From each subject's lab test, individual fitness profiles are established from which the amount of energy required at a given heart rate can be found).

Regarding claim 15, Tucker discloses a computer program product for providing the method of claim 1, wherein the computer program product includes a non-transitory computer usable storage medium having program code embodied in the storage medium, the program code is readable/executable by a computing device to provide the method of claim 1 (see par. [0003], The invention could be used in conjunction with any type of personal computer, network computer, workstation, minicomputer, mainframe, or the like running any operating system. The invention may be embodied as a computer program product).

Regarding claim 16, Tucker discloses a computer system for providing the method of claim 1, the computer system includes a CPU, a computer readable memory and a computer readable storage medium, the computer system includes one or more program instructions, the program instructions are operable to provide the method of claim 1 (see par. [0003], The invention could be used in conjunction with any type of personal computer, network computer, workstation, minicomputer, mainframe, or the like running any operating system. The invention may be embodied as a computer program product).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heikes et al. (US 9,304,205 B2), Setler (US 6,909,671 B2), Chuang (US 8,784,115 B1), Kline (US 2017/0259145 A1), Powch et al. (US 9,392,941 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/8/2022